             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 1 of 30



 1   JENNER & BLOCK LLP
     Dean N. Panos (pro hac vice)
 2   dpanos@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Phone:       (312) 222-9350
     Facsimile: (312) 527-0484
 5
     JENNER & BLOCK LLP
 6   Kate T. Spelman (Cal. Bar No. 269109)
     kspelman@jenner.com
 7
     Alexander M. Smith (Cal. Bar No. 295187)
 8   asmith@jenner.com
     633 West 5th Street Suite 3600
 9   Los Angeles, CA 90071-2054
     Phone:      (213) 239-5100
10   Facsimile: (213) 239-5199
11
     Attorneys for Defendant
12   Kellogg Sales Company

13                                     UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA
15

16   STEPHEN HADLEY, et al., on behalf of                 Case No. 5:16-cv-04955 LHK
     themselves, all others similarly situated, and the
17   general public,                                      The Honorable Lucy H. Koh
18                                  Plaintiffs,           KELLOGG’S OPPOSITION TO
19                                                        PLAINTIFFS’ MOTION TO ENFORCE
            v.                                            THE SETTLEMENT AGREEMENT
20   KELLOGG SALES COMPANY,
                                                          Hearing Date:   November 12, 2020
21
                                    Defendant.            Hearing Time:   1:30 p.m.
22

23                                                        Courtroom:      8 (San Jose)

24

25

26

27

28



                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
                 Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 2 of 30



 1                                                            TABLE OF CONTENTS
 2   INTRODUCTION .......................................................................................................................................1

 3   BACKGROUND .........................................................................................................................................3
 4             I.         After Over Three Years of Litigation, the Parties Reached a Settlement in
                          September 2019. ..................................................................................................................3
 5

 6             II.        This Court Rejects the Parties’ Settlement Agreement and Denies Preliminary
                          Approval. .............................................................................................................................6
 7
               III.       The Parties Cannot Reach Agreement on How to Revise the Settlement
 8                        Agreement. ...........................................................................................................................7
 9   ARGUMENT ...............................................................................................................................................8
10             I.         The Terms of the Settlement Agreement Are No Longer Binding or Enforceable. ............8
11             II.        The Court Cannot Enforce the Settlement Agreement Without Changing Its
12                        Material Terms. ..................................................................................................................11

13                        A.         The Court Cannot Modify the Release, Which Is a Material Term of the
                                     Agreement. .............................................................................................................12
14
                          B.         Even if the Release Were Modified, the Parties Have Not Reached
15                                   Agreement on How to Revise the Remaining Terms of the Settlement. ...............15
16             III.       Kellogg Did Not Breach Its Duty to Negotiate in Good Faith. .........................................16
17
                          A.         Plaintiffs’ Claim of Bad Faith Is Based on Confidential Mediation
18                                   Communications, Which California Law and the Mediation Agreement Bar
                                     Plaintiffs from Disclosing. .....................................................................................17
19
                          B.         Kellogg Did Not Act in Bad Faith by Refusing to Agree to Plaintiffs’
20                                   Proposed Settlement Terms. ..................................................................................21
21   CONCLUSION ..........................................................................................................................................24
22

23

24

25

26

27

28

                                                                                   i
                      OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
                Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 3 of 30



 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                             Page(s)
 3   CASES
 4   Abbott Labs. v. Alpha Therapeutic Corp.,
 5      164 F.3d 385 (7th Cir. 1999) ................................................................................................................ 13

 6   Ambat v. City & County of San Francisco,
       No. 07-3622, 2011 WL 2118576 (N.D. Cal. May 27, 2011) .................................................................. 8
 7
     Apollo Educ. Grp., Inc. v. Nat’l Union Fire Ins. Co.,
 8      784 F. App’x 500 (9th Cir. 2019) ......................................................................................................... 18
 9   Banc of Am. Strategic Solutions, Inc. v. Mohamed,
        No. 07-446, 2008 WL 2756602 (S.D. Cal. July 14, 2008) ................................................................... 13
10

11   Benesch v. Green,
        No. 07-3784, 2009 WL 4885215 (N.D. Cal. Dec. 17, 2009) ............................................................... 17
12
     Chavez v. PVH Corp.,
13      No. 13-1797, 2014 WL 6617142 (N.D. Cal. Nov. 20, 2014) ........................................................ 17, 19
14   City of El Cajon v. El Cajon Police Officers Ass’n,
         49 Cal. App. 4th 64 (1996) ................................................................................................................... 11
15

16   Clover v. Shiva Realty of Mulberry, Inc.,
        No. 10-1702, 2011 WL 1832581 (S.D.N.Y. May 13, 2011) ................................................................ 17
17
     Collins v. Thompson,
18      679 F.2d 168 (9th Cir. 1982) ........................................................................................................ 1, 9, 11

19   Custom LED, LLC v. eBay, Inc.,
        No. 12-350, 2013 WL 6114379 (N.D. Cal. Nov. 20, 2013) ................................................................. 14
20
     Der-Hacopian v. Darktrace, Inc.,
21
        No. 18-6726, 2020 WL 1904471 (N.D. Cal. Apr. 17, 2020) ................................................................ 14
22
     Ehrheart v. Verizon Wireless,
23      609 F.3d 590 (3d Cir. 2010).......................................................................................................... 2, 9, 11

24   Eisendrath v. Superior Court,
         109 Cal. App. 4th 351 (2003) ............................................................................................................... 17
25
     Facebook, Inc. v. Pac. Nw. Software, Inc.,
26      640 F.3d 1034 (9th Cir. 2011) .............................................................................................................. 18
27
     First Graphics, Inc. v. M.E.P. Cad, Inc.,
28       No. 00-2524, 2002 WL 1858791 (N.D. Ill. Aug. 13, 2002) ................................................................. 17


                                                                               ii
                     OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
                 Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 4 of 30



 1   Foxgate Homeowners Ass’n, Inc. v. Bramalea Cal., Inc.,
        26 Cal. 4th 1 (2001) ........................................................................................................................ 17, 18
 2
     Galinis v. Bayer Corp.,
 3      No. 09-4980, 2020 WL 1865286 (N.D. Cal. Apr. 14, 2020) ................................................................ 13
 4
     Hanlon v. Chrysler Corp.,
 5      150 F.3d 1011 (9th Cir. 1998) ........................................................................................................ 12, 14

 6   Hoppe v. Great W. Bus. Servs., LLC,
        536 F. Supp. 2d 888 (N.D. Ill. 2008) ............................................................................................ 8, 9, 10
 7
     In re Deepwater Horizon,
 8       732 F.3d 326 (5th Cir. 2013) .................................................................................................................. 9
 9   In re Delta Air Lines, Inc.,
10       374 B.R. 516 (S.D.N.Y. 2007).............................................................................................................. 14

11   In re Frascella Enters., Inc.,
         No. 06-101, 2008 WL 2051115 (Bankr. E.D. Pa. May 8, 2008) .......................................................... 10
12
     In re Marriage of Davenport,
13       194 Cal. App. 4th 1507 (2011) ............................................................................................................ 19
14   In re Specialty Equip. Cos.,
15       3 F.3d 1043 (7th Cir. 1993) .................................................................................................................. 14

16   Inamed Corp. v. Kuzmak,
        275 F. Supp. 2d 1100 (C.D. Cal. 2002) ................................................................................................ 13
17
     Jones v. Metropolitan Life Ins.,
18      No. 08-3971, 2010 WL 4055928 (N.D. Cal. Oct. 15, 2010) ................................................................ 19
19   Lesley v. Spike TV, Inc.,
        No. 04-2758, 2005 WL 8156246 (C.D. Cal. July 26, 2005)................................................................. 17
20
21   Liberty Mut. Fire Ins. Co. v. Bosa Dev. Cal. II, Inc.,
        No. 17-666, 2019 WL 3306304 (S.D. Cal. July 23, 2019) ................................................................... 20
22
     Officers for Justice v. Civil Serv. Comm’n of City & Cty. of S.F.,
23       688 F.2d 615 (9th Cir. 1982) .......................................................................................................... 12, 14
24   Pac. Marine Ctr., Inc. v. Philadelphia Indem. Ins. Co.,
        No. 13-992, 2015 WL 1565362 (E.D. Cal. Apr. 8, 2015) .................................................................... 21
25
     Perez v. Indian Harbor Ins. Co.,
26
        --- F. Supp. 3d ----, 2020 WL 2322996 (N.D. Cal. 2020)............................................................... 18, 21
27

28

                                                                                iii
                      OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
                 Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 5 of 30



 1   Phillips v. Pilgrim Creek Estates Homeowners Ass’n,
        No. 19-102, 2020 WL 995862 (S.D. Cal. Mar. 2, 2020) ...................................................................... 14
 2
     Ramirez v. DeCoster,
 3      142 F. Supp. 2d 104 (D. Me. 2001) ...................................................................................................... 13
 4
     Reid v. I.C. System Inc.,
 5      No. 12-2661, 2015 WL 12979110 (D. Ariz. Aug. 27, 2015)................................................................ 10

 6   Sanders v. Connan’s Paint & Body Shop, LLC,
        No. 14-1725, 2015 WL 5692542 (S.D. Ind. Sept. 28, 2015) ................................................................ 15
 7
     Schaeffer v. Litton Servicing, LP,
 8      No. 05-7673, 2012 WL 10274678 (C.D. Cal. Nov. 13, 2012) ............................................................. 13
 9   SEC v. Randolph,
10      736 F.2d 525 (9th Cir. 1984) .................................................................................................................. 9

11   Sherman v. CLP Resources, Inc.,
        No. 12-8080, 2015 WL 13542762 (C.D. Cal. Feb. 4, 2015) ................................................................ 10
12
     Shine v. Williams-Sonoma, Inc.,
13      23 Cal. App. 5th 1070 (2018) ............................................................................................................... 11
14   Silicon Storage Tech v. Nat’l Union Fire Ins. Co.,
15       No. 13-5658, 2015 WL 4347711 (N.D. Cal. July 15, 2015) ................................................................ 17

16   Trustees of Operating Engineers Pension Trust v. Smith-Emery Co.,
        No. 09-1476, 2017 WL 275599 (C.D. Cal. Jan. 19, 2017) ................................................................... 13
17
     Unicolors, Inc. v. Yang,
18      No. 17-4473, 2017 WL 10436063 (C.D. Cal. Oct. 3, 2017)................................................................. 19
19   United States v. Ward Baking Co.,
        376 U.S. 327 (1964) ................................................................................................................................ 8
20
21   Willner v. Manpower Inc.,
        No. 11-2846, 2014 WL 4370694 (N.D. Cal. Sept. 3, 2014) ................................................................. 14
22
     Wimsatt v. Superior Court,
23      152 Cal. App. 4th 137 (2007) ............................................................................................................... 17
24   STATUTES
25   Cal. Civ. Code § 1438 ................................................................................................................................... 9
26   Cal. Civ. Code § 1641 ................................................................................................................................. 11
27
     Cal. Evid. Code § 1119 ............................................................................................................. 17, 18, 20, 21
28

                                                                                  iv
                       OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
               Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 6 of 30



 1   OTHER AUTHORITIES

 2   13 WILLISTON ON CONTRACTS § 38:9 (4th ed.) ............................................................................................ 9
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                                         v
                     OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 7 of 30



 1                                               INTRODUCTION
 2          After the parties reached a carefully negotiated settlement, this Court denied preliminary approval

 3   and rejected at least three of the settlement’s key material terms — the scope of the settlement class, the

 4   use of vouchers for certain Kellogg products that expire after four months, and the language of the release.

 5   Relying on a cherry-picked, improperly-disclosed sampling of the parties’ communications in connection

 6   with the most recent mediation, Plaintiffs claim that Kellogg has now “repudiated” the settlement and

 7   refused to negotiate in good faith. The reality, however, is different. Since the Court denied preliminary

 8   approval, Plaintiffs have not offered to settle on the same terms to which they agreed last year; instead,

 9   they proposed to “revise” the settlement by offering terms that were materially worse for Kellogg than the
10   prior agreement. Kellogg attempted to reach a new settlement with Plaintiffs, but Plaintiffs rejected —

11   and indeed, even refused to discuss — Kellogg’s proposals. Left at an impasse, the parties did not settle.

12          The parties’ settlement agreement expressly contemplated the current situation: if the Court rejects

13   the settlement (which it did), and the parties are unable to reach an agreement that addresses the Court’s

14   reasons for denying approval (which they are), the agreement provides that “the terms and provisions of

15   this Agreement will have no further force or effect” and that the parties “will be restored to their respective

16   places in the litigation.” Settlement Agreement ¶ 50.1 Instead of abiding by that provision, Plaintiffs
17   moved to “enforce” the agreement this Court rejected, while simultaneously urging the Court to modify its

18   material terms. Plaintiffs claim that Kellogg acted in “bad faith” by “repudiating” their settlement.

19          That is false. After the Court rejected the settlement agreement, Plaintiffs never proposed that the

20   parties re-present their settlement to the Court. Instead, they insisted on fundamentally different settlement
21   terms. Their accusation of “bad faith” rests on an inaccurate, self-serving account of the parties’ settlement

22   negotiations — which Plaintiffs have improperly disclosed to the Court in violation of California law and

23   the parties’ mediation agreement. This motion is meritless, potentially sanctionable, and must be denied.

24          At the outset, the basic premise of Plaintiffs’ motion — that there is an enforceable settlement

25   agreement — is wrong. The Ninth Circuit has made clear that a settlement requiring court approval, such

26   as a class-wide settlement, is “subject . . . to the condition subsequent of judicial disapproval.” Collins v.

27
     1
28    A true and correct copy of the settlement agreement is attached as Exhibit A to the October 21, 2019
     Declaration of Jack Fitzgerald (ECF No. 325-1).

                                                            1
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 8 of 30



 1   Thompson, 679 F.2d 168, 173 (9th Cir. 1982); accord Ehrheart v. Verizon Wireless, 609 F.3d 590, 593 (3d

 2   Cir. 2010) (“[J]udicial approval of a class action settlement is a condition subsequent . . . .”). In other

 3   words, under black-letter contract law principles, this Court’s denial of preliminary approval — and,

 4   importantly, its rejection of multiple material settlement terms — discharged Kellogg from its obligations

 5   under the settlement and triggered the provisions of paragraph 50. Plaintiffs’ recitation of the generic,

 6   uncontroversial propositions that settlement agreements are generally enforceable and that a party cannot

 7   unilaterally back out of a class-wide settlement agreement simply because it had a change of heart do not

 8   help their cause. The cases Plaintiffs cite do not address the pertinent question here: whether a class-wide

 9   settlement agreement remains enforceable after the Court has rejected its material terms. And Plaintiffs’
10   contention that the Court did not reject the settlement’s material terms is manifestly false: Plaintiffs admit

11   on the first page of their motion that the parties would need to “revise the Agreement to obtain preliminary

12   approval.” ECF No. 346 (“Mot.”) at 2 (emphasis added).

13          Plaintiffs’ assertion that the Court may somehow modify by fiat the most important terms of the

14   settlement agreement — including the release — because Kellogg actually intended to agree to whatever

15   release this Court would approve is similarly baseless. The Ninth Circuit forbids courts from simply

16   rewriting material terms of a class-wide settlement, and this Court cannot “enforce” the parties’ agreement

17   without doing so. The broad scope of the release is the essence of Kellogg’s agreement; it would not have

18   agreed to settle on the terms it did without obtaining the broad release this Court rejected, and it will not

19   agree to a narrower release without receiving concessions in return. Moreover, this Court has expressed

20   skepticism other material terms of the settlement other than the release — including the scope of the
21   settlement class and the use of vouchers with expiration dates. While Kellogg is open to the possibility of

22   a settlement structure that employs a narrower release, an all-cash common fund, vouchers with longer

23   expiration dates and fewer restrictions, or a smaller settlement class, it is not willing do so without

24   corresponding changes to the settlement’s economic terms.

25          Plaintiffs’ assertion that Kellogg breached the settlement agreement by negotiating in “bad faith”

26   is even more specious. Simply failing to reach a settlement is not — and cannot be — evidence of bad

27   faith. The only evidence Plaintiffs offer to support their claim of bad faith is a series of confidential emails

28   between Plaintiffs’ counsel, Kellogg’s counsel, and the mediator regarding the parties’ settlement position.

                                                             2
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 9 of 30



 1   Needless to say, it is improper and potentially sanctionable for Plaintiffs to submit those emails in a court

 2   filing. Those emails are squarely protected by California’s mediation privilege (and the parties’ Mediation

 3   Agreement), and this Court should disregard Plaintiffs’ “bad faith” argument for that reason alone.

 4          More importantly, Plaintiffs’ account of the parties’ settlement negotiations since the Court denied

 5   preliminary approval is false.2 For example, while Plaintiffs assert that Kellogg wrongfully insisted on
 6   “new” settlement terms, Plaintiffs never offered to settle on the same terms on which they settled last year;

 7   instead, they offered terms that were materially worse. Indeed, Plaintiffs selectively chose not to submit

 8   to the Court the settlement “analysis” they sent to Kellogg in May 2020 — despite submitting other

 9   settlement communications — because it confirms that their narrative of the parties’ settlement
10   negotiations is blatantly false. It is true that Kellogg refused to settle on the materially worse terms

11   Plaintiffs offered during the recent mediation. While Plaintiffs may not like that outcome, Kellogg’s

12   refusal to capitulate to Plaintiffs’ demands is not bad faith.

13          If Plaintiffs were serious about resolving this case, they would have worked with Kellogg to reach

14   new settlement terms that were acceptable to all parties, addressed the Court’s concerns, and accounted for

15   the risks both parties face if they continue to litigate. Instead of doing so, Plaintiffs ask this Court to

16   enforce a settlement agreement that it rejected — or, alternatively, order Kellogg to settle on terms to which

17   it never agreed. This Court should reject Plaintiffs’ my-way-or-the-highway settlement tactics and should

18   deny this motion.

19                                                 BACKGROUND
20   I.     After Over Three Years of Litigation, the Parties Reached a Settlement in September 2019.
21          Since June 2018, the parties have invested considerable time and effort to settle this case. To that

22   end, the parties have attended a total of seven mediations — one before a Court-sponsored mediator, and

23   six before the Honorable James F. Holderman (Ret.), who is the former Chief Judge of the U.S. District

24
     2
25     Kellogg believes Plaintiffs’ conduct in disclosing settlement communications is improper. Kellogg urges
     the Court not to consider them, and it consequently makes no similar disclosures in this brief. However,
26   if the Court is inclined to evaluate the parties’ settlement communications, Kellogg is willing to provide a
     declaration setting forth the details of each offer made by Plaintiffs, as well as Kellogg’s counter-offers,
27
     along with a complete collection of the emails documenting those settlement negotiations. This Court also
28   has other options at its disposal. For example, the Court could convene an evidentiary hearing to determine
     what happened in the parties’ settlement negotiations.
                                                             3
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 10 of 30



 1   Court for the Northern District of Illinois and who is now associated with JAMS. See Panos Decl. ¶ 2.

 2          The parties attended four mediations before Judge Holderman without reaching a settlement. On

 3   September 9, 2019 — following their fifth mediation before Judge Holderman and their sixth mediation

 4   overall — the parties reached a settlement in principle. See id. ¶ 3. After Kellogg’s Board of Directors

 5   approved the parties’ term sheet (which stated that the settlement was contingent on Board approval), the

 6   parties memorialized their agreement in the October 25, 2019 settlement agreement Plaintiffs now seek to

 7   enforce. See id. ¶¶ 8-13.

 8          Although Kellogg regards Plaintiffs’ claims as meritless, it nonetheless agreed to pay a total of $12

 9   million in cash and $8.25 million in vouchers to settle this lawsuit. Settlement Agreement ¶¶ 29-30.
10   Kellogg also agreed to limit or eliminate its use of several of the labeling claims at issue in this lawsuit —

11   including the claims that Raisin Bran and Smart Start are “heart healthy,” that Frosted Mini-Wheats are

12   “lightly sweetened,” and that its products are “healthy,” “wholesome,” and “nutritious.” Id. ¶¶ 37, 39, 41.

13   In fact, Kellogg even agreed to limit its use of labeling claims the Court held not to be actionable —

14   including by agreeing not to state that certain products contain “no high fructose corn syrup” if they derive

15   more than 10% of their total calories from added sugar. Id. ¶ 40. To obtain this package of relief, Plaintiffs

16   made three key concessions:

17          First, Plaintiffs agreed that the monetary relief would not consist exclusively of cash; instead of

18   accepting a lower all-cash settlement, Plaintiffs agreed that $12 million of the settlement benefits would

19   consist of cash and that $8.25 million would consist of vouchers that class members could redeem for

20   Kellogg products. See Settlement Agreement ¶¶ 29-30. Plaintiffs also agreed that the vouchers would
21   expire after four months and that they could only be used for certain Kellogg products. See id. Kellogg’s

22   agreement to use vouchers, and the restrictions on the vouchers’ use, was a business decision that reflected

23   an array of complex economic and accounting considerations. Indeed, the economic cost to Kellogg of the

24   vouchers, given their anticipated redemption rate, was significantly less than their $8.25 million face value.

25   See Panos Decl. ¶¶ 4-5. In other words, the settlement did not “cost” Kellogg $20.25 million, and Kellogg

26   would not have accepted a settlement that required it to pay $20.25 million in cash. See id. ¶ 6.

27          Second, Plaintiffs agreed that the settlement would cover a broad, nationwide class of Kellogg

28   consumers. See Settlement Agreement ¶ 4 (defining the class to include “all persons in the United States

                                                            4
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 11 of 30



 1   who, between August 29, 2012 and the date a motion for preliminary approval is filed (the ‘Class Period’),

 2   purchased in the United States . . . one of the Class Products”). Even though the Court had only certified

 3   a California class for litigation purposes, Kellogg — facing a copycat class action in New York and the

 4   potential of similar “added sugar” lawsuits elsewhere — wished to buy global peace and finality by

 5   reaching a nationwide class settlement. See Panos Decl. ¶ 9. Likewise, even though the claims pertaining

 6   to many of the products at issue in this case were dismissed by the Court, voluntarily dismissed by

 7   Plaintiffs, or found not to be susceptible to class-wide treatment, Kellogg wished to include consumers of

 8   these products in the settlement class to ensure that the settlement would end any litigation challenging the

 9   labeling of those products once and for all. See id. To that end, the parties agreed that the settlement would
10   encompass a wide array of Kellogg products — including Raisin Bran, Krave, Frosted Mini-Wheats, Smart

11   Start, and Crunchy Nut cereals, as well as several varieties of Nutri-Grain bars. See Settlement Agreement,

12   Appendix A.

13          Third, the settlement agreement includes a broad release. It applies to:

14          [A]ny and all claims, demands, rights, suits, liabilities, injunctive and/or declaratory relief,
15          and causes of action of every nature and description whatsoever, including costs, expenses,
            penalties, and attorney’s fees, whether known or unknown, matured or unmatured, at law
16          or in equity, existing under federal or state law, that any Class member has or may have
            had against the Released Kellogg Persons arising out of or related in any way to the
17          transactions, occurrences, events, behaviors, conduct, practices, and policies alleged in the
            Actions regarding the Class Products, which have been, or which could have been asserted
18
            in the Actions, and in connection with the conduct of the Actions, that have been brought,
19          could have been brought, or are currently pending in any forum in the United States.

20   Settlement Agreement ¶ 51. The breadth of the release was designed to ensure that the settlement would

21   not only resolve the claims asserted in this lawsuit and the companion DiGregorio v. Kellogg Sales

22   Company litigation in the Northern District of New York, but also protect Kellogg against any copycat

23   class actions related to the products at issue in those cases.

24          The parties agreed that they would submit the settlement agreement to the Court for preliminary

25   approval pursuant to Rule 23(e). See Settlement Agreement ¶ 48. However, the settlement agreement

26   contemplated the possibility that the Court might deny preliminary approval. To that end, the settlement

27   agreement includes a provision titled “Failure to Obtain Approval.” Id. ¶ 50. It reads:

28

                                                             5
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 12 of 30



 1          50. Failure to Obtain Approval. If this Agreement is not given preliminary or final
            approval by the Court, the Parties will seek in good faith to revise the Agreement as needed
 2          to obtain Court approval. Failing this, the parties will be restored to their respective
            places in the litigation. In such event, the terms and provisions of this Agreement will
 3
            have no further force or effect with respect to the Parties and will not be used in this
 4          or any other proceeding for any purposes . . . The Parties agree that, in the event of any
            such occurrence, the Parties shall stipulate or otherwise take all necessary action to resume
 5          in the Northern District of New York the DiGregorio action for all further pre-trial and
            trial proceedings, and to resume the action at the procedural posture as though this
 6          Agreement had never been reached.
 7   Settlement Agreement ¶ 50 (emphasis added).3 In other words, the settlement agreement required

 8   Plaintiffs to return to litigation not only in this case, but also in the DiGregorio case — where Kellogg’s

 9   fully-briefed motion to dismiss the New York claims was pending at the time of the settlement. See Panos

10   Decl. ¶ 13.

11   II.    This Court Rejects the Parties’ Settlement Agreement and Denies Preliminary Approval.

12          Plaintiffs filed their initial motion for preliminary approval on October 21, 2019. See ECF No. 325.

13   Kellogg did not oppose Plaintiffs’ motion for preliminary approval. See ECF No. 329. The Court

14   nonetheless denied Plaintiffs’ motion for preliminary approval on February 20, 2020. See ECF No. 339

15   (“Order”). In its Order, the Court denied preliminary approval for five separate reasons, three of which

16   implicate material terms of the settlement.4

17          First, the Court held that “the proposed release is overbroad” and “conflicts with Ninth Circuit

18   precedent, which only allows release of claims where the identical claims are based on the identical factual

19   predicate as that underlying the claims in the settled class action.” Order at 3 (citations, internal quotation

20   marks, alterations, and capitalization omitted). The Court concluded that the “sweeping language” of the

21   release caused it to run afoul of the “identical factual predicate” requirement and stated that “[t]he parties

22

23
     3
       Although Plaintiffs repeatedly accuse Kellogg of violating this provision, it is telling that Plaintiffs never
24   quote this provision in its entirety; instead, knowing that it fatally undermines their argument, they conceal
     the portion of Paragraph 50 requiring the parties to return to litigation if they cannot agree upon how to
25   revise the settlement.
26   4
      The Court also denied preliminary approval for two other reasons: (1) the claim form, opt-out form, and
     notice forms provided inadequate notice to class members (Order at 9-13); and (2) the vouchers constitute
27
     coupons under CAFA, which precluded the Court from assessing Plaintiffs’ request for attorney’s fees
28   until after the vouchers were distributed (id. at 13-17). Kellogg does not contend that these reasons for
     denying preliminary approval implicate material terms of the settlement.
                                                             6
                   OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 13 of 30



 1   must narrow the scope of the release consistent with Ninth Circuit law in any future settlement.” Id. at 4

 2   (emphasis added).

 3          Second, the Court held that it “cannot determine whether the settlement class satisfies the

 4   predominance requirement of Federal Rule of Civil Procedure 23(b)(3). Id. at 4-5. The Court noted that

 5   the “settlement class is significantly broader than the classes the Court previously certified” and that it

 6   included products and packaging sizes that the Court expressly found not to satisfy the predominance

 7   requirement due to variations in the packaging over time. See id. at 6-7. “In light of Plaintiffs’ and

 8   Kellogg’s representations about variations of the packaging of the Class Products over the course of the

 9   more than seven year class period, the Court’s previous decisions on predominance, and the increased
10   breadth of the settlement class,” the Court determined that it “cannot conclude that the settlement class

11   satisfies the predominance requirement of Rule 23(b)(3).” Id. at 7.

12          Third, the Court held that the $8.25 million voucher component of the settlement “contains

13   reversionary aspects,” as those vouchers would expire after four months if not redeemed. Id. at 8. As a

14   result, the Court found that “the value of the voucher effectively ‘reverts’ to Kellogg, as Kellogg is then

15   under no obligation to make any payment.” Id. Although the Court noted that the Ninth Circuit does not

16   outright prohibit the use of reversionary settlements, it concluded that Plaintiffs had not provided sufficient

17   information to permit an assessment of the settlement’s adequacy and had not complied with the Northern

18   District of California’s procedural guidance regarding the use of reversionary settlements. Id. at 9.

19   III.   The Parties Cannot Reach Agreement on How to Revise the Settlement Agreement.
20          After the Court denied preliminary approval, the parties scheduled another mediation with Judge
21   Holderman. See Panos Decl. ¶ 15. Although the parties initially scheduled the mediation for April 23, it

22   was postponed until May 19 and then again until June 9 in light of the COVID-19 pandemic. Id. The

23   parties subsequently agreed to postpone the mediation until June 18 to accommodate a medical emergency

24   involving one of Kellogg’s lead counsel’s family members. Id.

25          On May 12, 2020, Plaintiffs’ counsel sent Kellogg’s counsel an email with his “analysis” of the

26   issues raised by the Court’s order denying preliminary approval. Id. ¶ 17. The email included not only a

27   summary of the issues raised by the Court’s order, but proposed settlement terms that purported to address

28   those issues. Id. The terms Plaintiffs’ counsel proposed in that email differed significantly from the terms

                                                            7
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
              Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 14 of 30



 1   on which the parties had agreed in their earlier settlement agreement, and they were far less favorable to

 2   Kellogg than the terms of the settlement the parties reached.5 Id.
 3            In an effort to reach a settlement, Kellogg proposed two separate settlement frameworks. One

 4   framework was a nationwide class that would address the Court’s Order by, among other things, reducing

 5   the number of products included in the settlement class definition. Kellogg also proposed an alternative

 6   framework whereby the parties would limit the settlement class to the class the Court certified for litigation

 7   purposes. Id. ¶ 18. That proposal served two critical purposes: it would obviate the Court’s concerns about

 8   predominance (since the Court had already certified that class), and it would permit Kellogg to fashion a

 9   release using the class and products that this Court had already certified. See id. Kellogg’s proposals also
10   did not require the use of vouchers, thereby addressing this Court’s concerns about reversion. See id.

11   Plaintiffs refused to consider these proposals. Instead, they continued to insist that the parties settle on a

12   nationwide basis — even though the terms of that settlement would necessarily differ from the terms the

13   parties reached in 2019 . See id.

14            The parties attended a mediation with Judge Holderman on June 18. Id. ¶ 19. At no point in the

15   mediation did Plaintiffs offer to settle on the same terms to which they agreed last year. Id. Instead, they

16   continued to insist on terms that were materially worse for Kellogg. Id. Despite Kellogg’s best efforts,

17   Plaintiffs unilaterally ended the mediation; as a result, the parties found themselves at an impasse, and they

18   were unable to reach a settlement. Id. Plaintiffs filed this motion, along with a renewed motion for

19   preliminary approval, approximately a month later. See ECF Nos. 346, 347.

20                                                  ARGUMENT
21       I.      The Terms of the Settlement Agreement Are No Longer Binding or Enforceable.
22            It is axiomatic that this Court “cannot enforce a settlement agreement where none exists.” Ambat

23   v. City & County of San Francisco, No. 07-3622, 2011 WL 2118576, at *2 (N.D. Cal. May 27, 2011)

24   (citing United States v. Ward Baking Co., 376 U.S. 327, 334 (1964)); cf. Hoppe v. Great W. Bus. Servs.,

25   LLC, 536 F. Supp. 2d 888, 889 (N.D. Ill. 2008) (holding that a motion to enforce a class-wide settlement

26
     5
       Tellingly, even though Plaintiffs refer to this “analysis” in their motion and submitted other settlement
27
     communications to the Court, they did not submit this “analysis.” That is because it confirms that
28   Plaintiffs’ proposed settlement terms materially differed from the terms to which the parties agreed in their
     settlement agreement last year.
                                                            8
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 15 of 30



 1   agreement “cannot be granted if the agreement is no longer operative”). Here, the Settlement Agreement

 2   Plaintiffs seek to enforce has no legal effect because the Court has rejected its material terms.

 3          Federal Rule of Civil Procedure 23(e) provides that a certified class action “may be settled,

 4   voluntarily dismissed, or compromised only with the court’s approval.” Fed. R. Civ. P. 23(e); see also In

 5   re Deepwater Horizon, 732 F.3d 326, 343 (5th Cir. 2013) (“A class settlement is not a private agreement

 6   between the parties. It is a creature of Rule 23, which authorizes its use to resolve the legal claims of a

 7   class ‘only with the court’s approval.’”). If a court rejects a proposed class settlement, the terms of that

 8   settlement cannot bind the parties and the class.

 9          In other words, while a class settlement may remain enforceable and binding on the parties until
10   the court decides to grant or withhold approval, an order denying judicial approval functions as a “condition

11   subsequent” to the agreement. Collins, 679 F.2d at 173; Ehrheart, 609 F.3d at 593. Like any condition

12   subsequent, an order denying judicial approval of a class settlement “discharges the parties from their

13   otherwise binding agreement.” 13 WILLISTON ON CONTRACTS § 38:9 (4th ed.); see also Cal. Civ. Code §

14   1438 (“A condition subsequent is one referring to a future event, upon the happening of which the

15   obligation becomes no longer binding upon the other party, if he chooses to avail himself of the

16   condition.”). And to that end, the Ninth Circuit has recognized that “without court approval” parties to a

17   settlement requiring court approval — such as a consent decree or a class-wide settlement — can “claim

18   the right to withdraw their consent to the agreement.” SEC v. Randolph, 736 F.2d 525, 528 (9th Cir. 1984).

19          Plaintiffs rely primarily on Hoppe v. Great Western Business Services, LLC — an out-of-circuit,

20   non-binding district court case — to argue that the denial of preliminary approval does not function as a
21   condition subsequent and does not render the settlement agreement unenforceable. See Mot. at 11-12. But

22   Hoppe is easily distinguishable. There, the court “denied the motion for preliminary approval on mootness

23   grounds” and made “luminously clear that [it] was neither approving nor disapproving the settlement

24   agreement, but was merely postponing any merits-based evaluation because of a perceived procedural

25   irregularity.” 536 F. Supp. 2d at 891-92. Because the court had not evaluated the substantive terms of the

26   parties’ proposed settlement, it concluded that the denial of preliminary approval did not function as a

27   condition subsequent and did not render the settlement unenforceable. The court emphasized, however,

28   that the result would be different had it rejected the settlement on substantive grounds: “[I]f the settlement

                                                            9
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 16 of 30



 1   agreement is ultimately evaluated and found wanting under Rule 23, GWBS will have no obligation to pay

 2   the agreed upon settlement or do anything further.” Id. at 896 (emphasis in original).

 3          Here, the Court did exactly what the district court did not do in Hoppe: it “evaluated” the settlement

 4   and “found [it] wanting.”6 Id. For example, the Court held that the settlement class was “significantly
 5   broader than the classes the Court previously certified” and that “Plaintiffs do nothing to reconcile the

 6   settlement class definition with the Court’s previous decision.” Order at 6-7. The Court also noted that,

 7   absent additional explanation, the use of vouchers that expire after four months ran afoul of the Northern

 8   District of California’s procedural guidance for class action settlements and Ninth Circuit case law

 9   disfavoring reversions.    Id. at 8-9.   And it concluded that the settlement’s release of claims was
10   fundamentally deficient because it “releases claims that are not based on the identical factual predicate as

11   that underlying the claims in the settled class action.” Order at 4 (citation and internal quotation marks).

12   Critically, the Court emphasized that the parties could not remedy this defect without “narrow[ing] the

13   scope of the release . . . in any future settlement.” Id. (emphasis added). Plaintiffs’ claim that the parties’

14   agreement is “alive and well” is manifestly false. See Mot. at 11 (citing Hoppe, 536 F. Supp. 2d at 896).

15          The facts here are far more similar to Reid v. I.C. System Inc. — an in-circuit case Plaintiffs fail to

16   cite. No. 12-2661, 2015 WL 12979110 (D. Ariz. Aug. 27, 2015). There, after the court denied the

17   plaintiff’s motion for preliminary settlement approval, the plaintiff stated that he “intended to pursue

18   further litigation” and the defendant filed a motion to enforce the settlement agreement. Id. at *1. The

19   court denied the defendant’s motion to enforce the settlement agreement. In so holding, it rejected the

20   defendant’s argument that “the Court did not actually deny the motion for preliminary approval but rather
21   deferred ruling,” and it emphasized that “the Court denied approval after reviewing the substance of the

22   Agreement.” Id. at *2. While the defendant cited Hoppe to argue that the denial of preliminary approval

23   did not render the settlement unenforceable, the court disagreed. “[U]nlike Hoppe,” the court explained,

24   “the Court here evaluated the proposed settlement on the merits and denied preliminary approval.” Id.

25

26   6
       The Court’s substantive evaluation and rejection of the parties’ settlement also renders Plaintiffs’ other
     cited cases distinguishable. See Sherman v. CLP Resources, Inc., No. 12-8080, 2015 WL 13542762, at
27
     *15 (C.D. Cal. Feb. 4, 2015) (noting that the court had not evaluated the substance of the settlement or
28   whether it merited preliminary approval); In re Frascella Enters., Inc., No. 06-101, 2008 WL 2051115, at
     *9 (Bankr. E.D. Pa. May 8, 2008) (noting that the court “never disapproved the Settlement Agreement”).
                                                            10
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 17 of 30



 1   And even though the court provided plaintiff another opportunity to submit a revised motion for

 2   preliminary approval, the court held that this did “not alter the fact that Plaintiff’s motion was denied” or

 3   preclude the plaintiff from choosing to litigate instead of negotiating a new settlement. Id.

 4          Here, as in Reid, the Court “evaluated the proposed settlement on the merits and denied preliminary

 5   approval.” Id. Once the Court did so, the terms of the settlement agreement ceased to be binding on the

 6   parties. It is irrelevant that the parties agreed to negotiate in good faith to revise the settlement agreement

 7   if the Court denied preliminary approval. Far from establishing that the settlement agreement is still

 8   enforceable, the obligation to “revise” the settlement confirms that the parties must attempt to reach a

 9   different agreement. Until and unless the parties reach such an agreement, the Court’s denial of preliminary
10   approval functions as a condition subsequent and renders the terms of the settlement void and

11   unenforceable. See Collins, 679 F.2d at 173; Ehrheart, 609 F.3d at 593.

12          Moreover, even if there were any doubt about the occurrence of a legal condition subsequent, the

13   parties specifically agreed what would happen in the event the Court denied preliminary approval.

14   Paragraph 50 provides that if the parties cannot in good faith agree on how to revise the settlement

15   agreement, its terms shall “have no further force and effect” and the parties shall be “restored to their

16   respective places in the litigation” — including, among other things, by dismissing the claims of the New

17   York plaintiffs and returning to litigation in the Northern District of New York. See Settlement Agreement

18   ¶ 50. Plaintiffs’ reading — under which they can “enforce” the settlement even after the Court rejects it

19   — renders that provision ineffectual and violates the cardinal rule that every provision of a contract must

20   be given effect.7 Plaintiffs have agreed to return to litigation if the parties cannot reach a consensus about
21   how to revise the settlement agreement. They cannot ignore that agreement simply because they fear that

22   they will obtain a less favorable result if they litigate this case to completion.

23   II.    The Court Cannot Enforce the Settlement Agreement Without Changing Its Material Terms.
24          Plaintiffs are mistaken in arguing that this Court can simply rewrite the release, which is

25   indisputably a material term of the settlement. But Plaintiffs’ extensive discussion of the release is also a

26
     7
       See Cal. Civ. Code § 1641 (“The whole of a contract is to be taken together, so as to give effect to every
27
     part . . . .”); Shine v. Williams-Sonoma, Inc., 23 Cal. App. 5th 1070, 1080 (2018) (“[T]he language of a
28   settlement agreement must be viewed in its entirety, and, if possible, every provision must be given
     effect.”) (citing City of El Cajon v. El Cajon Police Officers Ass’n, 49 Cal. App. 4th 64, 71 (1996)).
                                                             11
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 18 of 30



 1   red herring: even if the parties reached agreement on how to narrow the release, the parties fundamentally

 2   disagree on how to revise other aspects of the settlement agreement to address the Court’s other concerns

 3   —including the definition of the settlement class, the products the settlement will encompass, the use of

 4   vouchers to compensate class members, and the calculation of fees for class counsel. See Order at 4-9, 13-

 5   17. The Court should reject Plaintiffs’ effort to insert the Court into their settlement negotiations and their

 6   request to have the Court rewrite the parties’ bargain.

 7          A.      The Court Cannot Modify the Release, Which Is a Material Term of the Agreement.
 8          Plaintiffs do not dispute that the Court rejected the release in the Settlement Agreement and stated

 9   that the parties “must narrow” the release to obtain Court approval. See Order at 4. Plaintiffs nonetheless
10   assert that the Court can unilaterally modify the language of the release — or order Kellogg to modify the

11   language of the release — so that the settlement only releases claims arising from the “identical factual

12   predicate” as the claims Plaintiffs asserted in this lawsuit.8 See Mot. at 14-20. But district courts have no
13   authority to do that. “Neither the district court nor this court is empowered to rewrite the settlement agreed

14   upon by the parties.” Officers for Justice v. Civil Serv. Comm’n of City & Cty. of S.F., 688 F.2d 615, 630

15   (9th Cir. 1982). Their role is limited to determining “whether the proposed settlement is fundamentally

16   fair, adequate and reasonable.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled

17   on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). This Court “may suggest

18   modifications, but ultimately, it must consider the proposal as a whole and as submitted.” Officers for

19   Justice, 688 F.2d at 630; see also Hanlon, 150 F.3d at 1026 (noting that a court does not “have the ability

20   to delete, modify, or substitute certain provisions” of a class settlement agreement, which “must stand or
21   fall in its entirety”) (citations and internal quotation marks omitted).

22          Kellogg insisted on the broad language used in the release, and it does not dispute the Court’s

23   conclusion that the release is “sweeping.” Order at 4. That was by design: given the monetary and

24   injunctive relief Kellogg agreed to provide in connection with the settlement, Kellogg required a broad

25
     8
       As an alternative to rewriting the release, Plaintiffs urge the Court to approve the current release language
26   by interpreting it to comply with the “identical factual predicate” rule. See Mot. at 14-18. Plaintiffs also
     argue that the “identical factual predicate” doctrine does not invalidate the release because it merely limits
27
     the preclusive effect of a release and does not implicate the adequacy of the settlement itself. See id. at 20-
28   22. Kellogg takes no position on whether the Court can approve the release in its current form
     notwithstanding the “identical factual predicate” rule.
                                                            12
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 19 of 30



 1   release that would cover any claim conceivably related to the claims Plaintiffs assert in this lawsuit.

 2   Kellogg fully anticipated that the Court would approve the settlement despite this broad release.9 But that
 3   does not mean that Kellogg would have agreed to a narrower release — at least not without corresponding

 4   changes to the economic terms of the settlement.

 5          Plaintiffs argue that the “precise language” of the release is not a material term, and they urge the

 6   Court to re-write the release to conform to the parties’ supposed intent. Mot. at 20. But given that the

 7   entire purpose of a class settlement agreement is to release class members’ claims, “the details of . . .

 8   release provisions . . . in settlement agreements are inherently material.” Abbott Labs. v. Alpha Therapeutic

 9   Corp., 164 F.3d 385, 388 (7th Cir. 1999); see also, e.g., Inamed Corp. v. Kuzmak, 275 F. Supp. 2d 1100,
10   1125 (C.D. Cal. 2002) (“There is no doubt that release provisions are generally thought to be material terms

11   of any settlement agreement.”); Banc of Am. Strategic Solutions, Inc. v. Mohamed, No. 07-446, 2008 WL

12   2756602, at *3 (S.D. Cal. July 14, 2008) (noting that “both California and federal law have indicated that

13   release provisions are material terms to a settlement agreement” and collecting cases).

14          Plaintiffs rely on Schaeffer v. Litton Servicing, LP, No. 05-7673, 2012 WL 10274678 (C.D. Cal.

15   Nov. 13, 2012), to argue that the “precise release language” of the settlement agreement is not material.

16   Mot. at 20. But in contrast to Schaeffer, where the parties never finalized their agreement and never reached

17   agreement on the scope of a release, the parties’ agreement to settle here was expressly conditioned on the

18   breadth of the release — whose language they negotiated and incorporated into the settlement agreement

19   Plaintiffs presented to the Court for approval.10 See Schaeffer, 2012 WL 10274678, at *15. Absent that
20   broad release, Kellogg either would not have settled, would have reduced the size of the common fund, or
21

22   9
       Plaintiffs correctly note that “many courts, including in this district, have found similar language
23   sufficiently narrow” to satisfy Rule 23. Mot. at 17 (collecting cases). But all that proves is that the parties
     anticipated the Court would approve their proposed settlement. It is not “evidence of the parties’ intent”
24   to agree upon whatever release the Court would approve, no matter how broad or narrow. Id.
     10
25      That distinction also applies to Ramirez v. DeCoster, 142 F. Supp. 2d 104 (D. Me. 2001), Galinis v.
     Bayer Corp., No. 09-4980, 2020 WL 1865286 (N.D. Cal. Apr. 14, 2020), and Trustees of Operating
26   Engineers Pension Trust v. Smith-Emery Co., No. 09-1476, 2017 WL 275599 (C.D. Cal. Jan. 19, 2017).
     In all three cases, the parties never finalized a settlement agreement and never reduced the language of the
27
     release to writing. See Ramirez, 142 F. Supp. 2d at 114; Galinis, 2020 WL 1865286, at *1-2; Smith-Emery,
28   2017 WL 275599, at *9. Here, in contrast, the parties not only agreed to the general scope of a release, but
     negotiated precise release language as part of an integrated, complete settlement agreement.
                                                            13
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 20 of 30



 1   would have modified the allocation of voucher and cash relief. Accordingly, the Court cannot modify the

 2   release without fundamentally rewriting the terms of the settlement — which the Ninth Circuit has

 3   expressly prohibited. See Hanlon, 150 F.3d at 1026; Officers for Justice, 688 F.2d at 630.

 4          Plaintiffs attempt to circumvent this prohibition by urging the Court to “enforce paragraph 50 of

 5   the Settlement Agreement” and order Kellogg to rewrite the release, and they suggest that the court can

 6   “dicta[e] the exact language the parties are to use in revising the release consistent with paragraph 50’s

 7   requirement.” Mot. at 18. But that would fundamentally “upset the bargain already struck.” In re Specialty

 8   Equip. Cos., 3 F.3d 1043, 1049 (7th Cir. 1993) (holding that modifying releases presented to the court for

 9   approval, without additional changes to the parties’ agreement, “would amount to imposing a different plan
10   of reorganization on the parties”); see also In re Delta Air Lines, Inc., 374 B.R. 516, 524 (S.D.N.Y. 2007)

11   (declining to modify releases in court-approved settlement order because “those releases were an integral

12   part of the entire Settlement and cannot equitably be undone in isolation”).11 Kellogg would reasonably
13   expect quid pro quo changes to other settlement terms in exchange for any narrowing of the release.

14          The cases Plaintiffs cite do not support the proposition that the Court can force parties to modify a

15   release in isolation from the rest of the settlement agreement. Even if the parties to a class action settlement

16   can voluntarily agree to narrow the language of a release to obtain preliminary approval, that does not

17   establish that this Court can force them to do so.12 Likewise, while a court may be able to enforce a
18   settlement agreement when the parties never agreed upon the terms of a release, that does not establish

19   that this Court should or may dictate materially different language to the parties after they have already

20   negotiated and agreed on the release’s wording. See Phillips v. Pilgrim Creek Estates Homeowners Ass’n,
21

22   11
       Although In re Specialty Equipment and In re Delta arise in the bankruptcy context, they are nonetheless
23   instructive — particularly since an agreement that compromises claims in a bankruptcy proceeding, like a
     class settlement agreement, requires court approval.
24   12
       See, e.g., Der-Hacopian v. Darktrace, Inc., No. 18-6726, 2020 WL 1904471, at *2 (N.D. Cal. Apr. 17,
25   2020) (noting that “the parties agreed to narrow the scope of the release of claims”) (emphasis added);
     Custom LED, LLC v. eBay, Inc., No. 12-350, 2013 WL 6114379, at *7 (N.D. Cal. Nov. 20, 2013) (noting
26   that “[t]he parties revised the scope of the release”) (emphasis added). These cases merely stand for the
     proposition that the “excessive breadth” of a release “could be cured” by agreeing to a narrower one — not
27
     for the proposition that the Court should (or may) unilaterally modify the agreement instead of letting the
28   parties reach agreement on their own. Willner v. Manpower Inc., No. 11-2846, 2014 WL 4370694, at *7
     (N.D. Cal. Sept. 3, 2014).
                                                            14
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 21 of 30



 1   No. 19-102, 2020 WL 995862, at *9 (S.D. Cal. Mar. 2, 2020) (entering judgment after the plaintiff failed

 2   to execute settlement agreement he represented he would sign). And no one disputes that a defendant can

 3   enforce a settlement when the plaintiff signs it, receives a settlement payment, and then fails to dismiss the

 4   claims he purportedly settled. See Sanders v. Connan’s Paint & Body Shop, LLC, No. 14-1725, 2015 WL

 5   5692542, at *2 (S.D. Ind. Sept. 28, 2015). None of these uncontroversial propositions have any bearing

 6   on the key question here — whether the Court can force Kellogg to re-write the release without upsetting

 7   the bargain the parties struck in their settlement agreement. Because the Court cannot do so, it should deny

 8   Plaintiffs’ motion to enforce the settlement agreement.

 9           B.      Even if the Release Were Modified, the Parties Have Not Reached Agreement on How
                     to Revise the Remaining Terms of the Settlement.
10

11           Even if this Court agreed that it could approve the release as written or modify the terms of the

12   release, that would not resolve the parties’ remaining issues as to how to revise the settlement agreement.

13   Without divulging the substance of the parties’ settlement negotiations, there are at least two remaining

14   points of contention as the parties attempt to negotiate a new settlement:

15           First, the Court expressed skepticism about whether the settlement class, as presently defined, can

16   satisfy Rule 23(b)(3)’s predominance requirement. See Order at 4-7. The parties have not reached an

17   agreement as to whether (or how) they will limit the scope of the class products in light of the Court’s

18   reservations about the definition of the settlement class. If the parties agree to settle on behalf of a narrower

19   settlement class (i.e., one including fewer products and fewer consumers who purchased those products),

20   that will entail a commensurate reduction of the size of the common fund. This is only logical: if the

21   settlement class is smaller and encompasses fewer products, Kellogg would be subjected to the possibility

22   of future claims that the earlier settlement resolved, and it should therefore should pay less money to settle.

23           Second, the Court expressed skepticism about the use of vouchers to compensate class members in

24   light of their potential for reversion to Kellogg after the vouchers expire. Order at 8-9. The parties have

25   not reached an agreement on whether to address this issue by using an all-cash common fund, vouchers

26   that do not expire, or a combination of the two. For many consumers, vouchers and cash are fungible;

27   indeed, the settlement gives class members the option to receive cash or vouchers with double the face

28   value, which many class members will use to purchase Kellogg products they would have purchased in

                                                             15
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 22 of 30



 1   any event. But they are not fungible to Kellogg, particularly if the vouchers do not expire. See Panos Decl.

 2   ¶¶ 4-5. Kellogg did not agree — and will not agree — to pay $20.25 million in cash, or vouchers with no

 3   expiration date, to settle this case. If Plaintiffs want such a settlement, they will need to reach a new

 4   agreement with Kellogg — not move to enforce the settlement the Court rejected.

 5          Kellogg would not object if this Court reconsidered its denial of preliminary approval and approved

 6   the settlement in its present form in its entirety. Nonetheless, because the Court denied preliminary

 7   approval, and because the parties cannot agree on how to revise the agreement to obtain Court approval,

 8   the settlement agreement — by force of law and its own express terms — is of no effect. See infra § I; see

 9   also Settlement Agreement ¶ 50. Accordingly, this Court cannot “enforce” the settlement agreement; until
10   and unless the parties reach a new agreement, Plaintiffs will need to resolve this case through litigation —

11   not by asking this Court to rewrite the settlement agreement.

12   III.   Kellogg Did Not Breach Its Duty to Negotiate in Good Faith.
13          Unable to establish that the settlement agreement is binding or enforceable in its current form,

14   Plaintiffs assert that Kellogg breached its contractual duty to “seek in good faith to revise the Agreement

15   as necessary to obtain Court approval.” Settlement Agreement ¶ 50.13 But Plaintiffs’ allegations of bad
16   faith are based largely on confidential mediation communications that Plaintiffs had no right whatsoever

17   to disclose, and this Court should disregard their claim of bad faith for that reason alone. Moreover, even

18   if this Court reached the merits of Plaintiffs’ argument, there is no evidence that Kellogg negotiated in bad

19   faith or intended to repudiate the settlement. Instead, the evidence confirms that the parties could not agree

20   on the material terms of a revised settlement, which is not remotely enough to establish bad faith.
21

22

23
     13
24      Plaintiffs also claim that Kellogg breached Paragraph 55 of the settlement agreement, which represents
     that the parties “intend to implement the Agreement,” requires them to “cooperate and assist with and
25   undertake all reasonable actions and steps in order to accomplish all required events on the schedule set by
     the Court,” and obligates them to “use reasonable efforts to implement all terms and conditions of this
26   Agreement.” Settlement Agreement ¶ 55. There is no conceivable basis for Plaintiffs’ assertion that
     Kellogg breached this provision. Kellogg intended to implement the Agreement upon its approval by the
27
     Court, took all steps necessary to comply with the Court’s schedule and facilitate the filing of Plaintiffs’
28   initial motion for preliminary approval, and remains willing to implement the settlement agreement if the
     Court grants preliminary approval.
                                                           16
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 23 of 30



 1          A.       Plaintiffs’ Claim of Bad Faith Is Based on Confidential Mediation Communications,
                     Which California Law and the Mediation Agreement Bar Plaintiffs from Disclosing.
 2

 3          It is beyond dispute that a party’s inability to reach a settlement, standing alone, is not evidence

 4   that it negotiated in bad faith.14 See, e.g., Lesley v. Spike TV, Inc., No. 04-2758, 2005 WL 8156246, at *10

 5   (C.D. Cal. July 26, 2005) (“[T]he fact that [a party] did not accept a settlement offer does not prove . . .

 6   bad faith. A multitude of reasons may exist for rejecting a settlement offer . . . .”). Plaintiffs attempt to

 7   manufacture a claim of bad faith by discussing the parties’ respective settlement positions leading up to

 8   the June 18 mediation. See Mot. at 5-8; Omnibus Fitzgerald Decl. Exs. 4-5 (settlement communications

 9   cited in brief). Leaving aside the many problems with their one-sided, self-serving account of the parties’

10   settlement negotiations, Plaintiffs had absolutely no right to disclose those communications.

11          As an initial matter, Plaintiffs’ disclosure of these settlement communications — which occurred

12   in the weeks leading up to the June 18 mediation and concerned the terms of a potential settlement —

13   violates California’s mediation confidentiality statute. See generally Cal. Evid. Code § 1119.15 “[T]he

14   confidentiality rule in section 1119 sweeps broadly.” Eisendrath v. Superior Court, 109 Cal. App. 4th 351,

15   364 (2003).     It applies not only to communications made “in the course of” mediation, but to

16   communications that are “materially related to the mediation” or made “for the purpose of or pursuant to

17   mediation.” Id. (alterations, citations, and internal quotation marks omitted); accord Wimsatt v. Superior

18   Court, 152 Cal. App. 4th 137, 150-51 (2007). And as the California Supreme Court has made clear, it does

19   not include an “exception for reporting bad faith conduct.” Foxgate Homeowners Ass’n, Inc. v. Bramalea

20   Cal., Inc., 26 Cal. 4th 1, 17 (2001); see also Benesch v. Green, No. 07-3784, 2009 WL 4885215, at *4

21
     14
22      See also, e.g., Clover v. Shiva Realty of Mulberry, Inc., No. 10-1702, 2011 WL 1832581, at *3-4
     (S.D.N.Y. May 13, 2011) (finding that, “[w]hile negotiations between the parties were not fruitful,” the
23   party who declined to settle was “within her rights to refuse the settlement” and had not acted in bad faith);
     First Graphics, Inc. v. M.E.P. Cad, Inc., No. 00-2524, 2002 WL 1858791, at *3 (N.D. Ill. Aug. 13, 2002)
24   (“[S]imply because [the plaintiff] considered its settlement offer to be favorable does not make it so, and
     the Court does not find that [the defendant’s] rejection of the offer evidences bad faith.”).
25
     15
       Although section 1119 is a state statute, “the Court applies California law as to the scope of the mediation
26   privilege” because this is a diversity action arising under California law. Chavez v. PVH Corp., No. 13-
     1797, 2014 WL 6617142, at *6 n.4 (N.D. Cal. Nov. 20, 2014) (Koh, J.); see also Silicon Storage Tech v.
27
     Nat’l Union Fire Ins. Co., No. 13-5658, 2015 WL 4347711, at *2 (N.D. Cal. July 15, 2015) (“This case is
28   a diversity action governed by California law. As such, the court applies California’s law as to the scope
     of the mediation privilege.”).
                                                           17
                   OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 24 of 30



 1   (N.D. Cal. Dec. 17, 2009) (“The broad policy of mediation confidentiality . . . is strictly enforced and the

 2   California Supreme Court has refused to allow implied exceptions.”).

 3          Plaintiffs’ disclosure of these communications also violated the parties’ Mediation Agreement. At

 4   the outset of the mediation process, the parties (and Judge Holderman) agreed that, “[i]n order to promote

 5   communication among the parties, counsel and the mediator and to promote settlement of the dispute, the

 6   entire mediation process is confidential.” Fitzgerald Decl. Ex. 2, at 1 (emphasis added). To that end, the

 7   Mediation Agreement provides that “[a]ll statements made during the course of the mediation are

 8   privileged settlement discussions” and “are inadmissible for any purpose in any legal proceeding.” Id.

 9   (emphasis added). There is no serious dispute that the Mediation Agreement restricts what the parties can
10   and cannot disclose; in fact, the Ninth Circuit has affirmed the exclusion of evidence based on the exact

11   same JAMS mediation confidentiality agreement the parties executed here. See Facebook, Inc. v. Pac.

12   Nw. Software, Inc., 640 F.3d 1034, 1041 (9th Cir. 2011); see also Apollo Educ. Grp., Inc. v. Nat’l Union

13   Fire Ins. Co., 784 F. App’x 500, 501 (9th Cir. 2019) (affirming evidentiary ruling “precluding Apollo from

14   introducing in evidence documents covered by . . . the agreement between the parties governing the

15   mediation”). Even Perez v. Indian Harbor Insurance Co., which Plaintiffs cite in their brief, confirms that

16   the confidentiality provisions in a mediation agreement are binding on the parties. --- F. Supp. 3d ----,

17   2020 WL 2322996, at *7 (N.D. Cal. 2020) (holding that the “confidentiality agreement . . . applies in this

18   matter” and enforcing its terms).

19          Here, there can be no dispute that Plaintiffs’ disclosure of the parties’ settlement communications

20   violated both section 1119 and the parties’ Mediation Agreement. Plaintiffs’ brief spends pages laying out
21   the parties’ discussions about the terms of a potential settlement, as well as the parties’ respective concerns

22   about the settlement terms proposed by the other side. See Mot. at 5-8. Plaintiffs even submitted two

23   email chains between Plaintiffs’ counsel, Kellogg’s counsel, and Judge Holderman regarding the terms of

24   a potential settlement. See Fitzgerald Decl. Exs. 4-5. These are precisely the sort of communications that

25   section 1119 and the Mediation Agreement are designed to keep confidential. See Foxgate, 26 Cal. 4th at

26   14 (“[T]he purpose of confidentiality is to promote a candid and informal exchange . . . This frank exchange

27   is achieved only if participants know that what is said in the mediation will not be used to their detriment

28   through later court proceedings . . . .”) (citations and internal quotation marks omitted).

                                                            18
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
            Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 25 of 30



 1          Faced with similar disclosures of confidential mediation communications, other courts in California

 2   — including this Court — have chastised the lawyers who made these improper disclosures and have

 3   declined to rely on any information set forth in those communications. See e.g., Chavez, 2014 WL

 4   6617142, at *6 (noting that the Court could not “rely[] on improperly disclosed privileged mediation

 5   communications”); Unicolors, Inc. v. Yang, No. 17-4473, 2017 WL 10436063, at *2 (C.D. Cal. Oct. 3,

 6   2017) (emphasizing that it was “inappropriate for Plaintiff to include confidential settlement

 7   communications” in a court filing). Indeed, courts have even sanctioned lawyers for violating the

 8   mediation privilege. See, e.g., In re Marriage of Davenport, 194 Cal. App. 4th 1507, 1532 (2011)

 9   (affirming imposition of sanctions against attorney who “violated the mediation privilege” by, among other
10   things, submitting a declaration that “attached mediation-related documents, set forth what was done and

11   purportedly said in mediation, and referred to agreements reached in mediation”).

12          For example, in Jones v. Metropolitan Life Ins. Co., the plaintiffs’ attorney “knowingly and

13   repeatedly disclosed mediation communications . . . in numerous court filings.” No. 08-3971, 2010 WL

14   4055928, at *11 (N.D. Cal. Oct. 15, 2010). The court granted the defendant’s motion to strike this

15   evidence. In so holding, the court emphasized that “it is beyond doubt that maintaining the confidentiality

16   of mediation communications is a sine qua non for preserving the integrity of court-sponsored mediation

17   sessions.” Id. at *10. While the court did “not question that [the attorney’s] disclosures were animated by

18   his genuine, if misguided, belief that he was duty-bound to his client to act as he did,” it nonetheless held

19   that this fact did “not relieve [him] of his professional duty” to avoid disclosing mediation communications

20   — particularly given that mediation confidentiality is “fundamental to the integrity and administration of
21   the judicial system.” Id. at *13. Absent any “legitimate basis for his disclosure of confidential settlement

22   negotiations,” the court refused to consider these settlement communications. Id. at *14.

23          Here, while Plaintiffs concoct several excuses for submitting the parties’ confidential mediation

24   communications, there is similarly no “legitimate basis” for disclosing those communications in this case.

25   Id. Every single one of those excuses is unpersuasive and unavailing:

26          Plaintiffs first assert that the mediation privilege does not apply because the parties were merely

27   considering “whether the mediation should even go forward, and if so, its scope.” Mot. at 6 n.4. That is

28   flat-out false: indeed, even before the parties exchanged the settlement communications at issue here,

                                                           19
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 26 of 30



 1   Plaintiffs submitted a Case Management Conference Statement on April 29 in which they represented that

 2   the parties had scheduled a mediation with Judge Holderman. See ECF No. 341. Moreover, when the

 3   parties have previously mediated and are actively discussing the terms of a settlement, there is no exception

 4   to the mediation privilege simply because the parties have not yet confirmed that they will attend another

 5   mediation session. See Liberty Mut. Fire Ins. Co. v. Bosa Dev. Cal. II, Inc., No. 17-666, 2019 WL 3306304,

 6   at *3 (S.D. Cal. July 23, 2019) (noting that “there is no case law” supporting the proposition that “a

 7   mediation needs to be scheduled for documents to then become privileged under § 1119” and that “there

 8   is a large amount of support holding the opposite”). Furthermore, the emails Plaintiffs submitted to the

 9   Court and excerpted in their brief are not simply broad discussions about whether to hold another
10   mediation. Instead, they reflect substantive deliberation about the terms of a potential settlement, and their

11   substantive content is the reason Plaintiffs submitted them in the first place. They are precisely the sort of

12   communications California law and the Mediation Agreement make confidential.

13          Plaintiffs then argue that the Mediation Agreement does not apply because the parties had already

14   reached a settlement. Mot. at 6 n.4. That is wrong. Leaving aside the fact that the settlement was

15   contingent on Court approval (see infra § I), there is no language in the Mediation Agreement providing

16   that it terminates upon reaching a settlement. Instead, the Mediation Agreement states that it terminates

17   only after a party gives notice to the mediator and the other parties of its intention to withdraw from the

18   mediation — which Plaintiffs had not (and still have not) done. See Fitzgerald Decl. Ex. 2, at 1.

19           Finally, Plaintiffs claim that neither the mediation privilege nor the Mediation Agreement apply

20   because “the June 18 conference was really not in the nature of a true mediation.” Mot. at 6 n.4 (emphasis
21   added). This does not pass the straight face test. The parties arranged the June 18 mediation to discuss

22   whether (and how) they would revise the terms of the settlement, and they engaged the same mediator they

23   had used at five prior mediations to facilitate that discussion. Plaintiffs’ counsel explicitly admitted in his

24   declaration that the parties “scheduled another mediation” with Judge Holderman.16 Fitzgerald Decl. ¶ 5.
25   If that does not make the June 18 mediation a “true mediation,” it is hard to imagine what would.

26

27   16
        Moreover, Plaintiffs submitted multiple status reports in which they stated that the parties planned to
28   attend another “mediation” with Judge Holderman. See ECF Nos. 341, 344. If Plaintiffs did not believe
     that they were attending a “mediation,” they should not have made this representation to the Court.
                                                            20
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
            Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 27 of 30



 1          In short, Plaintiffs’ claim of bad faith hinges on settlement communications that this Court cannot

 2   consider — not only because California law prohibits this Court from doing so, but because Plaintiffs

 3   contractually agreed to keep these communications confidential.17 Absent these communications, the only
 4   inference the Court can draw from the parties’ failure to reach a settlement is that they disagreed about the

 5   terms on which they were willing to settle. That does not support a finding of bad faith.

 6          B.      Kellogg Did Not Act in Bad Faith by Refusing to Agree to Plaintiffs’ Proposed
 7                  Settlement Terms.

 8          Plaintiffs’ decision to submit the parties’ mediation communications has placed Kellogg in an

 9   untenable position, as it cannot meaningfully respond to Plaintiffs’ inaccurate, one-sided account of the

10   parties’ settlement negotiations without also violating the mediation privilege or the parties’ Mediation

11   Agreement. If the Court desires to know what transpired during the mediation (and in the period leading

12   up to the mediation), it has a number of options at its disposal. For example, Kellogg could provide the

13   Court with an account of Plaintiffs’ settlement offers and Kellogg’s counter-offers, as well as emails

14   demonstrating that Plaintiffs’ counsel insisted on different (and materially worse) settlement terms. This

15   Court can also hold an evidentiary hearing. And because Plaintiffs opened the door and placed the parties’

16   settlement negotiations at issue, Kellogg would not object if the Court took any steps it deemed appropriate

17   to investigate what settlement offers Plaintiffs presented to Kellogg, as well as Kellogg’s response to those

18   offers. Before availing itself of any of these options, however, the Court should consider whether the

19   evidence Plaintiffs have submitted even suggests that Kellogg negotiated in bad faith. It does not.

20          In their motion, Plaintiffs note that they sent Kellogg an “analysis” of the Court’s order denying

21

22

23
     17
24      Plaintiffs’ cited cases do not compel a different conclusion. Although the court in Perez declined to
     strike statements that had no “nexus” to the mediation or that simply reflected the fact that the parties had
25   held a mediation and did not reach a settlement, it granted the motion to strike statements made in
     anticipation of the mediation statements or that revealed the parties’ settlement offers. 2020 WL 2322996,
26   at *8-9. And in Pacific Marine Center, Inc. v. Philadelphia Indemnity Insurance Co., the court held that
     the “mere fact” that the parties communicated with each other and the mediator after the mediation had
27
     concluded did not trigger section 1119. No. 13-992, 2015 WL 1565362, at *9 (E.D. Cal. Apr. 8, 2015).
28   Neither case stands for the proposition that parties can disclose the substance of their settlement
     negotiations — let alone in a public filing.
                                                           21
                 OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 28 of 30



 1   preliminary approval and a summary of their proposed revisions to the settlement.18 See Mot. at 5-6.
 2   Tellingly, Plaintiffs did not submit that “analysis” to the Court, despite submitting other confidential

 3   settlement communications, because it confirms that the terms Plaintiffs offered materially differed from

 4   the terms on which the parties agreed in 2019. And Plaintiffs do not submit any evidence that they offered

 5   the same settlement terms to Kellogg that they offered last year, because there is no such evidence. The

 6   terms Plaintiffs offered were materially worse than the terms they offered last year, and they were not

 7   acceptable to Kellogg. That — not Kellogg’s purported “bad faith” — is why the parties have not settled.

 8           Plaintiffs suggest that Kellogg acted in bad faith by proposing a “new settlement” involving the

 9   “settlement of a California only class.” See Mot. at 6; Fitzgerald Decl., Ex. 4. To be clear, Kellogg did
10   not insist on a California-only class; to the contrary, it was willing to settle on either a California-only or

11   a nationwide basis. See Panos Decl. ¶ 18. But the email Plaintiffs cite actually confirms that Kellogg was

12   negotiating in good faith: given the Court’s reservations about the use of vouchers and the scope of the

13   settlement class, and in the interest of reaching a resolution, Kellogg proposed that the parties limit the

14   settlement class to the class the Court previously certified for litigation purposes. See id. From Kellogg’s

15   perspective, this proposal would not only resolve the Court’s concerns about predominance (since the

16   Court had already concluded that this class satisfied Rule 23(b)(3)), but would also give the parties the

17   ability to fashion a narrower release tied to the class the Court had previously certified. See id. While this

18   settlement would offer Kellogg less protection than the initial settlement the parties negotiated, Kellogg

19   nonetheless viewed it as a viable way to obtain Court approval. See id.

20           Plaintiffs categorically refused to accept — or even discuss — this settlement proposal. Instead,
21   they insisted that the parties agree to another nationwide settlement, but with materially different terms

22   that Kellogg could not accept. Id. Plaintiffs unilaterally ended the mediation after two hours, and the

23   parties left the June 18 mediation without reaching a new agreement. Id. ¶ 19.

24           Nothing about these facts suggests that Kellogg acted in bad faith. Plaintiffs’ elaborate description

25   of their reasons for rejecting Kellogg’s settlement proposal is beside the point. Just as Kellogg was within

26
     18
        Although Plaintiffs quibble with Kellogg’s decision not to provide a written, point-by-point response to
27
     this analysis, there is no conceivable reason to believe that its failure to do so constitutes bad faith. Indeed,
28   Plaintiffs concede that Kellogg provided a written response — just not the one Plaintiffs wanted. See Mot.
     at 6; Fitzgerald Decl. Ex. 4.
                                                             22
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 29 of 30



 1   its rights to reject Plaintiffs’ proposal, Plaintiffs were within their rights to reject Kellogg’s. But it is hardly

 2   evidence of bad faith that Kellogg proposed a “new settlement” with “substantially different material

 3   terms.” Mot. at 7. Of course it did. It had to: given that the Court had expressly rejected the settlement’s

 4   material terms, Kellogg had no choice but to propose new ones. And Plaintiffs cannot fault Kellogg for

 5   proposing new settlement terms when they did so as well. See Panos Decl. ¶¶ 17-18.

 6           Plaintiffs suggest Kellogg repudiated the parties’ earlier settlement because it believes the law has

 7   shifted in its favor. Plaintiffs fault Kellogg for seeking reconsideration of the Court’s order granting their

 8   motion for partial summary judgment, and they suggest Kellogg did so to strengthen its negotiating

 9   position. See Mot. at 5 & 25 n.12. Plaintiffs also suggest Kellogg changed its negotiating position in light
10   of the oral argument in Truxel v. General Mills Sales, Inc., during which the panel expressed skepticism

11   about the plausibility of Plaintiffs’ allegations. Id. at 7. But Kellogg never repudiated the parties’ earlier

12   settlement. To be sure, the possibility of an unfavorable ruling in Truxel places Plaintiffs in a very

13   precarious position. If the Ninth Circuit affirms the dismissal of that lawsuit — a carbon copy “added

14   sugar” lawsuit brought by the same Plaintiffs’ counsel and one of the same named Plaintiffs (Stephen

15   Hadley) against another cereal manufacturer — it could have profound consequences for Plaintiffs’ claims

16   in this case. But despite the possibility of unfavorable ruling for Plaintiffs in the Truxel appeal, Kellogg

17   still engaged Plaintiffs in good-faith, substantive settlement discussions — either on a nationwide or a

18   California-only basis — and Plaintiffs rejected those proposals out of hand.

19           Moreover, given the occurrence of the condition subsequent (the Court’s rejection of the proposed

20   settlement) and the provisions of paragraph 50, Kellogg is entirely within its rights to proceed to litigate
21   by filing substantive motions, advancing its litigation positions in anticipation of trial, and protecting its

22   appeal rights. Kellogg is also within its rights to consider the possibility of favorable legal developments

23   (such as an opinion affirming the dismissal of the Truxel lawsuit) in assessing the terms on which it is

24   willing to enter into a future settlement. In reaching their prior settlement, both parties acknowledged the

25   risks they would face if they continued to litigate, and the terms of the settlement accounted for those risks.

26   In fact, Plaintiffs expressly acknowledged the possibility that an unfavorable outcome in Truxel could

27   “eliminate Plaintiffs’ chances of recovery in this case” as one of the factors that justified preliminary

28   approval. 2019 Mot. for Prelim. Approval (ECF No. 325), at 22 If the parties must negotiate new

                                                              23
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
             Case 5:16-cv-04955-LHK Document 357 Filed 08/03/20 Page 30 of 30



 1   settlement terms to obtain Court approval, it is only appropriate that the parties continue to take stock of

 2   the risks they will face if they do not reach a settlement. It is not “bad faith” for Kellogg to account for the

 3   risks Plaintiffs will face if they continue to litigate, and nothing in Plaintiffs’ brief suggests otherwise.19
 4                                                  CONCLUSION
 5           Kellogg does not oppose Plaintiffs’ motion for preliminary approval and will abide by the

 6   settlement it reached if the Court is now inclined to approve it in its entirety and in its current form. In the

 7   absence of an order approving all of the terms to which the parties agreed, the parties do not have a binding

 8   and enforceable settlement agreement. Accordingly, the Court should deny Plaintiffs’ motion to enforce

 9   the settlement agreement.20
10

11    Dated: August 3, 2020                                       JENNER & BLOCK LLP

12                                                                By: /s/ Dean N. Panos
                                                                          Dean N. Panos
13

14                                                                Attorneys for Defendant
                                                                  Kellogg Sales Company
15

16

17

18

19

20
     19
        Plaintiffs suggest in passing that Kellogg breached its duty of good faith by accepting the benefits of the
21   settlement and then withdrawing from it. See Mot. at 23. Leaving aside the fact that Kellogg did not
22   “withdraw” from the settlement the parties reached, this argument also fails because Kellogg did not
     receive any benefits from the settlement. Plaintiffs’ concern about the sequencing of the trials in this case
23   and in Krommenhock v. Post rings hollow — particularly because Plaintiffs’ counsel filed both lawsuits
     (as well as Truxel v. General Mills) on the same day. Furthermore, one could just as easily argue that
24   Plaintiffs obtained a tactical advantage because their counsel is now able to try similar “added sugar”
     claims against Post before trying those same claims against Kellogg.
25
     20
        Plaintiffs suggest that the Court refer the parties to a magistrate judge for a settlement conference, and
26   they claim that the magistrate judge can report to the Court if Kellogg is negotiating in bad faith. See Mot.
     at 23-25. Kellogg disagrees with Plaintiffs’ reasoning and their suggestion that it negotiated in bad faith,
27
     and it questions whether a magistrate judge can disclose the substance of the parties’ settlement
28   negotiations to the Court. Nonetheless, Kellogg does not object to attending a settlement conference with
     a magistrate judge.
                                                             24
                  OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE THE SETTLEMENT AGREEMENT
